Citation Nr: 0101531	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-21 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low 
back strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1978 and from January 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decision issued in April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified at a videoconference hearing before the 
undersigned Board Member in May 2000.

A review of the claims filed reveals that in a May 1997 VA 
Form 21-4138, Statement in Support of Claim, the veteran, in 
part, filed to reopen a claim for entitlement to service 
connection for bilateral hearing loss.  Since this matter has 
not been adjudicated by the RO, it is referred to the RO for 
appropriate action.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The medical examination and 
request for treatment records are in part to comply with this 
provision. 

A March 1999 RO rating decision denied the veteran's request 
for an increased rating for his service-connected low back 
disability.  The Board observes that the most recent 
examination of the veteran's back was in March 1999, that he 
was scheduled to have an MRI in September 1999 and that he 
testified that he went to the emergency room in the spring of 
2000.  The latest VA examination and the RO's rating decision 
do not appear to consider whether the veteran experiences any 
additional functional loss during flare-ups as contemplated 
by 38 C.F.R. §§ 4.40, 4.45 (2000).  See DeLuca v. Brown, 8 
Vet. App. 202, 204-05 (1995).  In this regard, the Board 
notes that the veteran testified that he lost his job because 
of his worsened back condition and his representative 
asserted at the May 2000 videoconference hearing that the VA 
examinations did not consider the functional impairment that 
the veteran's back caused during flare-ups.  Further, the 
veteran essentially indicated at his videoconference hearing 
that his back disability had worsened since the most recent 
VA examination.  VA's General Counsel has indicated that when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  Under these circumstances, the Board is of 
the opinion that a further VA orthopedic examination with 
consideration of the DeLuca criteria would be useful to fully 
assess the severity of the veteran's low back disability.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

There are no VA medical treatment records associated with the 
claims file dated after August 1999 and the Board observes 
that it is clear that the veteran continues to receive 
treatment for his back at the VA Medical Center (VAMC).  On 
remand, the RO should obtain any records pertaining to 
treatment for the veteran's back. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In particular, the Board observes that 
the U.S. Court of Appeals for Veterans Claims has held that 
when treatment records from a VAMC are relevant to a claim, 
they should be obtained even if summarizing letters or 
reports are included in the record.  Dunn v. West, 11 Vet. 
App. 462 (1998).
All relevant treatment records should be secured.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 372-73 (1992).


Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his back since July 1999, 
to include any treatment at the VAMC in 
Oklahoma City, Oklahoma.  After securing 
any necessary releases, the RO should 
obtain these records and associate them 
with the file.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination to determine the 
severity of his service-connected low 
back disability.  The claims file and 
this order must be made available to, and 
be reviewed by, the examiner in 
connection with the examination. All 
tests and studies deemed necessary should 
be accomplished, and all findings should 
be reported.  In accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
examination report relating to the 
veteran's low back disability should 
address whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  The examiner should 
state whether any back pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that is 
possible, any functional loss that is 
present due to degenerative disc disease 
of the lumbar spine should be expressed 
as degrees of limitation of motion or 
ankylosis of the lumbar spine.  The 
examiner should clearly outline the 
rationale for any opinion expressed.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information. The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




